Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 02, 2020

The Court of Appeals hereby passes the following order:

A20A2094. ROBINSON v. THE STATE.

      The above-referenced case was docketed in this Court on July 15, 2020. In
accordance with Court of Appeals Rule 23 (a), the appellant was required to file his
brief within 20 days of that date, which was August 4, 2020. The appellant has never
requested an extension of time to file his brief, and as of the date of this order, the
appellant has failed to file one. As a result, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/02/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.